--------------------------------------------------------------------------------

Exhibit 10.7
 
Intermec, Inc.
6001 36th Avenue West
Everett, WA 98203-1264


DIRECTOR COMPENSATION PROGRAM UNDER THE
INTERMEC, INC. 2008 OMNIBUS INCENTIVE PLAN


NONQUALIFIED STOCK OPTION GRANT NOTICE
(FOR NONEMPLOYEE DIRECTORS)


Intermec, Inc. (the “Company”) hereby grants to you an Option (the “Option”) to
purchase shares of the Company's Common Stock pursuant to the terms of the
Director Compensation Program (the “Program”) under the Company's 2008 Omnibus
Incentive Plan (the “Plan”).  The Option is subject to all the terms and
conditions set forth in this Stock Option Grant Notice (this “Grant Notice”) and
the attached Stock Option Agreement, the Program and the Plan, which are
incorporated into this Grant Notice in their entirety.  Capitalized terms that
are not defined herein shall have the meanings assigned to such terms in the
Program and the Plan.


[Name]
Option Number:
[option number]
[Address]
Option Plan:
2008
 
Grant Date:
[date]
 
Option Shares:
[number]
 
Exercise Price (per Share):
[price]
 
Type of Option:
Nonqualified Stock Option



Vesting and Exercisability Schedule:  The Option shall, subject to the
provisions of the Program, become vested and exercisable in installments on the
dates set forth below and shall remain cumulatively exercisable until the Option
Expiration Date indicated, subject to earlier expiration in the event you cease
to be a Director of the Company as set forth in the Stock Option Agreement:


Number
of Shares
 
Date Option May
First Be Exercised
 
Option Expiration Date
         
[number]
 
[date]
 
[date]
[number]
 
[date]
 
[date]
[number]
 
[date]
 
[date]
[number]
 
[date]
 
[date]



Additional Terms/Acknowledgement:  You acknowledge receipt of, and understand
and agree to, this Grant Notice and the Stock Option Agreement.  You further
acknowledge that as of the Grant Date, this Grant Notice, the Stock Option
Agreement, the Program and the Plan set forth the entire understanding between
you and the Company regarding the Option and supersede all prior oral and
written agreements on the subject.  You also acknowledge that you have received
the Program, the Plan and the plan summary for the Plan.  You are encouraged to
review the Company’s most recent annual report and proxy statement, which may be
found at www.intermec.com.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Grant Notice has been executed by you and by the
Company through its duly authorized officer, all as of the Grant Date indicated
above.





     
Intermec, Inc.
                         
By:
         
Patrick J. Byrne
       
Chief Executive Officer and President
                         
Participant:
Dated:
                           
IMPORTANT
     
PLEASE ACCEPT ELECTRONICALLY OR
     
SIGN AND RETURN PROMPTLY
                   
[Name]


 
- 2 -

--------------------------------------------------------------------------------

 

DIRECTOR COMPENSATION PROGRAM UNDER THE
INTERMEC, INC. 2008 OMNIBUS INCENTIVE PLAN


NONQUALIFIED STOCK OPTION AGREEMENT
(FOR NONEMPLOYEE DIRECTORS)


As set forth in the attached Stock Option Grant Notice (the “Grant Notice”) and
this Stock Option Agreement (this “Agreement”), the Company has granted you an
Option pursuant to the Director Compensation Program (the “Program”) under the
Intermec, Inc. 2008 Omnibus Incentive Plan (the “Plan”) to purchase the number
of shares of the Company's Common Stock indicated in your Grant Notice (the
“Shares”) at the exercise price indicated in your Grant Notice.


Capitalized terms that are not defined herein shall have the meanings assigned
to such terms in the Program and the Plan.  The Program and the Plan shall
control in the event there is any express conflict between the Plan and the
Grant Notice or this Agreement and with respect to such matters as are not
expressly covered herein.


The details of the Option are as follows:


1.             Vesting and Exercisability.  Subject to the limitations contained
herein, the Option will vest and become exercisable as provided in your Grant
Notice, except that, unless otherwise provided in this Agreement, vesting will
cease upon your ceasing to be a Director of the Company and the unvested portion
of the Option will terminate.


2.             Securities Law Compliance.  Notwithstanding any other provision
of this Agreement, you may not exercise the Option unless the Shares issuable
upon exercise are registered under the Securities Act or, if such Shares are not
then so registered, the Company has determined that such exercise and issuance
would be exempt from the registration requirements of the Securities Act.  The
exercise of the Option must also comply with other applicable laws and
regulations governing the Option, and you may not exercise the Option if the
Company determines that such exercise would not be in material compliance with
such laws and regulations.


3.             Independent Tax Advice.  You should obtain independent tax advice
prior to exercising the Option and prior to the disposition of any Shares.  The
Option is intended to be a Nonqualified Stock Option, as that term is defined in
the Plan.


4.             Methods of Exercise. Subject to the provisions of this Agreement,
the vested portion of the Option may be exercised, in whole or in part, at any
time during the term of the Option by giving written notice of exercise to the
Company on the form furnished by the Company for that purpose, or, to the extent
applicable, by written notice to a brokerage firm designated or approved by the
Company, specifying the number of Shares subject to the Option to be
purchased.  Each exercise must encompass at least one installment or 100 Shares,
whichever is less.


The exercise price for Shares to be purchased upon exercise of all or a portion
of the Option shall be paid in any combination of the following:



--------------------------------------------------------------------------------


 
(a)  in cash in United States dollars (by certified or bank check or such other
instrument payable to the order of “Intermec, Inc.” as the Company may accept);


(b)  by having the Company withhold Shares that would otherwise be issued on
exercise of the Option that have an aggregate Fair Market Value equal to the
aggregate exercise price of the Shares being purchased under the Option;


(c)  by tendering (either actually or by attestation) shares of Common Stock
owned by you that have an aggregate Fair Market Value equal to the aggregate
exercise price of the Shares being purchased under the Option;


(d)  by delivering a properly executed exercise notice, together with
irrevocable instructions to a broker, to deliver promptly to the Company the
aggregate amount of proceeds to pay the Option exercise price, and, if requested
by you or required by law to be withheld by the Company, the amount of any
federal, state, local and foreign withholding taxes, all in accordance with the
regulations of the Federal Reserve Board; or


(e) by any other method permitted by the Committee.


5.             Treatment upon Termination of Services as a Director.


(a)  General Rule. In the event you cease to be a Director of the Company for
any reason other than your death, you may exercise the Option, to the extent it
was vested on the date you cease to be a Director, on or before the earlier of
three years from the date of such termination or the Option Expiration Date.


(b)  Death.  In the event you cease to be a Director of the Company due to your
death, the unvested portion of the Option shall become fully vested and
exercisable, and the Option may thereafter be exercised for a period of three
years from the date of death or until the Option Expiration Date, whichever
period is shorter.


It is your responsibility to be aware of the date on which the Option
terminates.


6.             Limited Transferability. You may transfer all or a portion of the
Option by way of gift to any family member, provided that any such transferee
shall agree in writing with you (or any successor optionee) and the Company, as
a condition to such transfer, to be bound by the provisions of all agreements
and other instruments, including without limitation, the Program and the Plan,
and shall agree in writing to such other terms as the Company may reasonably
require to assure compliance with applicable federal and state securities and
other laws.  For purposes of the preceding sentence, "family member" shall
include any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationship, any person sharing your household (other than a tenant or
employee), a trust in which these persons have more than 50% of the beneficial
interest, a foundation in which these persons (or the optionee) control the
management of assets, and any other entity in which these persons (or the
optionee) own more than 50% of the voting interests.  The Option shall be
exercisable, subject to the terms of the Plan, only by you, your guardian or
legal representative, or any person to whom such option is transferred pursuant
to this paragraph, it being understood that the term "holder" and "optionee"
include such guardian, legal representative and other trustee.  If such transfer
is made to a family member, there may be additional tax consequences at the time
of transfer, and the Company will not be responsible for such tax consequences.
 
- 2 -

--------------------------------------------------------------------------------


 
7.             Stockholder Rights.  No Shares subject to the Option shall be
issued until full payment therefor has been made.  You shall have all of the
rights of a stockholder of the Company with respect to Shares subject to the
Option (including, if applicable, the right to vote the Shares and the right to
receive dividends, if any) when you have given written notice of exercise and
have paid the exercise price for such Shares.


8.             Adjustments.  If as a result of any adjustment to the shares or
number of shares subject to this Agreement made pursuant to Section 14 of the
Plan, any fractional share would be issuable under this Agreement, such
fractional share shall be canceled without the payment of any consideration to
you.


9.             Voluntary Nature of Plan and Awards Granted Thereunder/No
Employment or Service Contract.  The Plan is established voluntarily by the
Company, it is discretionary in nature and it may be modified, amended,
suspended or terminated by the Company at any time, unless otherwise provided in
the Plan and this Agreement.  Grants of Options and other Awards under the Plan
are made from time to time in the sole discretion of the Committee.  The grant
of the Option or other Award does not create any contractual or other right to
receive future grants of Options, or benefits in lieu of Options, even if
Options have been granted repeatedly in the past.  You acknowledge that future
grants under the Plan, if any, will be at the sole discretion of the Committee,
including the timing of any grant, the number of shares subject to the Option,
the vesting provisions, and the exercise price. The grant of an Option to you in
any year shall give you neither any right to similar grants in future years nor
any right to be retained in the employ or other service of the Company or a
Related Company, such employment or service relationship being terminable to the
same extent as if the Plan and this Agreement were not in effect.  The right and
power of the Company and its Related Companies to dismiss or discharge you is
specifically and unqualifiedly unimpaired by this Agreement.


10.           Data Privacy Rights.  If employed by a Related Company, you
authorize and direct such Related Company or any agent of the Company or such
Related Company administering the Plan or providing plan recordkeeping services
to disclose to the Company or any of its Related Companies such information and
data as it shall request in order to facilitate the grant of the Option and the
administration of the Plan, and you waive any data privacy rights you may have
with respect to such information.  By accepting this Agreement, you authorize
the Company and the Related Company by which you are employed, if applicable, to
store and transmit such information in electronic form.


11.           Option Expiration.  It is the present practice of the Company to
provide participants in the Plan, solely as a courtesy and not as a Company
policy, with written or oral notification of the imminent expiration of any
Option having monetary value.  You acknowledge that the Company and its
subsidiaries and agents shall have no liability or responsibility in the event
you should fail to receive any such "courtesy notice" and the Option expires
unexercised.  You acknowledge that the obligation to monitor the schedule of
exercisability and expiration of the Option evidenced by this Agreement, and to
procure current quotations regarding the market value of the Shares, is solely
your obligation and not that of the Company or any subsidiary or affiliate by
which you are employed or the agents of either of them.


12.           Notices.  Each notice relating to this Agreement shall be in
writing and delivered in person or by mail to the Company at its office, 6001
36th Avenue West, Everett, WA 98203-1264, to the attention of the Company's
Secretary, or at such other address as may be furnished to you in writing.  All
notices to you or other person or persons then entitled to exercise any right
pursuant to this Agreement shall be delivered to you or such other person as you
or such other person may specify in writing to the Secretary of the Company by a
notice delivered in accordance with this paragraph.
 
- 3 -

--------------------------------------------------------------------------------


 
13.           Electronic Notices. The Company may, in its sole discretion,
decide to deliver any documents related to the Option granted under, and
participation in, the Plan or future options (if any) that may be granted under
the Plan by electronic means or to request your consent to participate in the
Plan by electronic means.  You hereby consent to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.


14.           Entire Agreement.  The terms and conditions of this Agreement and
the Grant Notice, the Program and the Plan, which are incorporated by reference
herein, comprise the whole terms and conditions between you and the Company with
respect to the subject matter of the Grant Notice and this Agreement and shall
be governed by and construed in accordance with the laws of the State of
Washington, U.S.A., without reference to principles of conflicts of law.  For
purposes of litigating any dispute that arises directly or indirectly from the
relationship of the parties evidenced by the grant of this Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of the State
of Washington, U.S.A., and agree that such litigation shall be conducted only in
the courts of Washington, U.S.A., or the federal courts for the United States
for the Western District of Washington, and no other courts where this grant is
made and/or to be performed.  The Committee may amend the terms and conditions
of this Agreement at any time, prospectively or retroactively, to the extent
permitted by the Plan.


The Company hereby reserves the right to alter, amend, modify, restate, suspend
or terminate the Program, the Plan and this Agreement in accordance with Section
16.1 of the Plan, but no such subsequent amendment, modification, restatement or
termination of the Plan, the Program or this Agreement shall adversely affect in
any material way your rights under this Agreement without your consent.  This
Agreement shall be subject, without further action by the Company or you, to
such amendment, modification or restatement.


The provisions of the Grant Notice and the Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


15.           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon each successor of the Company and, to the extent
specifically provided therein and in the Plan, shall inure to the benefit of and
shall be binding upon your heirs, legal representatives, and successors and upon
any person to whom a transfer of the Option permitted by Paragraph 6 of this
Agreement has been made.


 
 - 4 -

--------------------------------------------------------------------------------